1      ROGER T. NUTTALL #42500
       NUTTALL COLEMAN & DRANDELL
2              2333 MERCED STREET
                 FRESNO, CA 93721
3              PHONE (559) 233-2900
                 FAX (559) 485-3852
4

5    Attorneys for Defendant, RAUL OROPEZA LOPEZ
6

7

8                               UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                No. 15-cr-051-LJO
11                     Plaintiff,                   STIPULATION TO CONTINUE
                                                  SENTENCING HEARING AND ORDER
12        v.
13   RAUL OROPEZA LOPEZ and ANA
     MARIA OROPEZA,
14
                       Defendants.
15

16

17        IT IS HEREBY STIPULATED by and between the parties hereto that
18   the Sentencing Hearing currently scheduled for October 15, 2018,
19   at 10:30 a.m. be continued to November 13, 2018, at 1:30 p.m.

20   before the Honorable Lawrence J. O’Neill.

21        The need for a continuance is based upon Defendant, RAUL

22   OROPEZA LOPEZ’, need for additional time in which to fully

23   prepare for the Sentencing Hearing as related to the

24   loss/restitution issues.          These issues are indeed complex, and

25   the parties hereto have not been dilatory in trying to address

26   their respective differences as related thereto.           In response to

27   an asserted loss amount by the Defendants, the Government

28   recently responded with a revamped spreadsheet suggesting their


                                              1
1    prospective view of the loss calculations.      As such, defense
2    counsel is not currently prepared to proceed on Monday, October
3    15, 2018, for sentencing since counsel must consult with the
4    clients, co-counsel, and his analyst, who is assisting him, in
5    order to address and try to resolve the loss/restitution issues.
6          This request by defense counsel has been relayed to the
7    Government Counsel Assistant U.S. Attorney Mark McKeon, who has
8    no objection.    Frankly, it is the hope of both defense counsel
9    and counsel for the Government that the parties may well be able
10   to reach an appropriate stipulation so as to avoid what would be
11   a lengthy evidentiary hearing.
12         The parties stipulate and agree that time can be excluded
13   from October 15, 2018, to, and including, November 13, 2018,
14   based upon counsel’s need to be able to adequately represent his
15   client at sentencing, and that the ends of justice outweigh the
16   public’s and defendants’ interest in a speedy resolution.
17         Under the circumstances set forth herein, it is respectfully

18   suggested that good cause does indeed exist for a continuance to

19   the hereinabove-noted date.

20         IT IS SO STIPULATED.

21         Dated:    October 11, 2018.       Respectfully submitted,

22                                           NUTTALL COLEMAN & DRANDELL

23

24                                           By /s/ ROGER T. NUTTALL
                                                  ROGER T. NUTTALL
25                                                Attorneys for Defendant,
                                                  RAUL OROPEZA LOPEZ
26
27   ///

28   ///


                                         2
1         Dated:    October 11, 2018.         Respectfully submitted,
2

3                                             /s/ DANIEL A. BACON
                                                   DANIEL A. BACON
4                                                  Attorney for Defendant,
                                                   ANA OROPEZA
5

6         Dated:    October 11, 2018.         PHILLIP A. TALBERT
                                              United States Attorney
7

8
                                              By /s/ MARK McKEON
9                                                  MARK McKEON
                                                   Assistant U.S. Attorney
10

11                                      ORDER
12        Good cause appearing therefor,
13        IT IS HEREBY ORDERED that the Sentencing Hearing currently
14   scheduled on October 15, 2018, at 10:30 a.m., is continued to
15   November 13, 2018, at 1:30 p.m.
16        No further continuances should be sought; none will be
17   granted.
18
     IT IS SO ORDERED.
19

20     Dated:   October 11, 2018                /s/ Lawrence J. O’Neill _____
                                    UNITED STATES CHIEF DISTRICT JUDGE
21

22

23

24

25

26
27

28


                                          3
